Name: 81/1034/EEC: Commission Decision of 16 November 1981 concerning the clearance of the accounts presented by the Federal Republic of Germany in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1975 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-12-30

 Avis juridique important|31981D103481/1034/EEC: Commission Decision of 16 November 1981 concerning the clearance of the accounts presented by the Federal Republic of Germany in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1975 (Only the German text is authentic) Official Journal L 375 , 30/12/1981 P. 0007 - 0008+++++( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 367 , 31 . 12 . 1980 , P . 87 . ( 3 ) OJ NO L 186 , 16 . 8 . 1972 , P . 1 . COMMISSION DECISION OF 16 NOVEMBER 1981 CONCERNING THE CLEARANCE OF THE ACCOUNTS PRESENTED BY THE FEDERAL REPUBLIC OF GERMANY IN RESPECT OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION , EXPENDITURE FOR 1975 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 81/1034/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 3509/80 ( 2 ) , AND IN PARTICULAR ARTICLE 5 ( 2 ) THEREOF , AFTER CONSULTING THE FUND COMMITTEE ; WHEREAS , UNDER ARTICLE 5 ( 2 ) ( B ) OF REGULATION ( EEC ) NO 729/70 , THE COMMISSION , ON THE BASIS OF THE ANNUAL ACCOUNTS PRESENTED BY THE MEMBER STATES , SHALL CLEAR THE ACCOUNTS OF THE AUTHORITIES AND BODIES REFERRED TO IN ARTICLE 4 OF THAT REGULATION ; WHEREAS THE FEDERAL REPUBLIC OF GERMANY HAS TRANSMITTED TO THE COMMISSION THE DOCUMENTS REQUIRED TO CLEAR THE ACCOUNTS FOR 1975 ; WHEREAS THE LATTER HAS CARRIED OUT ON-THE-SPOT INSPECTIONS PROVIDED FOR IN ARTICLE 9 ( 2 ) OF REGULATION ( EEC ) NO 729/70 ; WHEREAS , HOWEVER , IT HAS NOT BEEN POSSIBLE FOR THE COMMISSION TO EXAMINE THE ORIGINAL SUPPORTING DOCUMENTS FOR CERTAIN KINDS OF EXPENDITURE , OR TO ASCERTAIN THAT SEPARATE ACCOUNTS HAVE BEEN KEPT FOR EXPENDITURE FROM THE FUND , GUARANTEE SECTION ; WHEREAS ARTICLE 8 OF COMMISSION REGULATION ( EEC ) NO 1723/72 OF 26 JULY 1972 ON THE CLEARANCE OF THE ACCOUNTS OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION ( 3 ) , PROVIDES THAT THE DECISION TO CLEAR THE ACCOUNTS SHALL INCLUDE THE DETERMINATION OF THE AMOUNT OF EXPENDITURE INCURRED IN EACH MEMBER STATE DURING THE YEAR IN QUESTION RECOGNIZED AS CHARGEABLE TO THE FUND , GUARANTEE SECTION , AND ALSO THE DETERMINATION OF THE AMOUNT OF THE COMMUNITY'S FINANCIAL RESOURCES STILL AVAILABLE TO EACH MEMBER STATE ; WHEREAS , UNDER ARTICLES 2 AND 3 OF REGULATION ( EEC ) NO 729/70 , ONLY REFUNDS ON EXPORTS TO NON-MEMBER COUNTRIES AND INTERVENTION INTENDED TO STABILIZE AGRICULTURAL MARKETS , RESPECTIVELY GRANTED AND UNDERTAKEN ACCORDING TO COMMUNITY RULES WITHIN THE FRAMEWORK OF THE COMMON ORGANIZATION OF AGRICULTURAL MARKETS , MAY BE FINANCED ; WHEREAS THE INSPECTIONS CARRIED OUT SHOW THAT A PART OF THE EXPENDITURE DECLARED AMOUNTING TO DM 32 894 745.37 DOES NOT SATISFY THE REQUIREMENTS OF THESE PROVISIONS AND THEREFORE CANNOT BE FINANCED ; WHEREAS THE MEMBER STATE HAS BEEN FULLY INFORMED OF THIS DEDUCTION AND HAS BEEN ABLE TO GIVE ITS VIEWS THEREON , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE TOTAL EXPENDITURE BY THE FEDERAL REPUBLIC OF GERMANY RECOGNIZED AS CHARGEABLE TO THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION , IN RESPECT OF THE 1975 FINANCIAL YEAR AMOUNTS TO DM 2 160 164 617.69 . 2 . THE ACCOUNTS OF THE AUTHORITIES AND BODIES AUTHORIZED BY THE FEDERAL REPUBLIC OF GERMANY TO PAY THE EXPENDITURE FINANCED BY THE FUND , GUARANTEE SECTION , DURING THE 1975 FINANCIAL YEAR SHALL BE CLEARED AS INDICATED IN THE ANNEX . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY DONE AT BRUSSELS , 16 NOVEMBER 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX CLEARANCE OF THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES AUTHORIZED IN THE FEDERAL REPUBLIC OF GERMANY TO PAY THE EXPENDITURE FINANCED BY THE EAGGF , GUARANTEE SECTION , FOR 1975 ( DM ) 1 . FUNDS AVAILABLE AFTER CLEARANCE OF THE ACCOUNTS FOR 1974 184 766 681.35 2 . ADVANCES RECEIVED FOR 1975 2 066 436 000.00 3 . TOTAL AVAILABLE TO COVER EXPENDITURE FOR 1975 2 251 202 681.35 4 . EXPENDITURE INCURRED IN 1975 AND CHARGED AGAINST THE EAGGF , GUARANTEE SECTION - BUNDESKASSE HAMBURG-JONAS 473 407 437.44 - EINFUHR - UND VORRATSSTELLE FUER GETREIDE 150 229 124.18 - EINFUHR - UND VORRATSSTELLE FUER FETTE 378 130 659.44 - EINFUHR - UND VORRATSSTELLE FUER ZUCKER 79 367 211.75 - EINFUHR - UND VORRATSSTELLE FUER SCHLACHTVIEH 219 068 475.40 - BUNDESAMT FUER ERNAEHRUNG UND FORSTEN 859 961 709.48 TOTAL 2 160 164 617.69 5 . FUNDS AVAILABLE AFTER CLEARANCE OF THE ACCOUNTS FOR 1975 91 038 063.66